Title: To George Washington from Thomas Cushing, 7 October 1785
From: Cushing, Thomas
To: Washington, George



Dear Sir
Boston October, 7th 1785

I have the pleasure to Acquaint you of the safe arrival of a very fine Jack Ass, which I have just received from Glocester, a Town in this State, It was Sent to me by Mr David Pea[r]ce a Merchant there, who writes me, it came in a Ship of his from Bilboa & that he was directed to send it to me in order to be forwarded to your Excellency, It was accompanied by a Spaniard, to whose special Care he was Committed untill delivered; All the Intelligence I have directly from Spain relative to this matter is contained in a Letter I have received from Wm Carmichael Esqr. dated Madrid, July 22 1785, Wherein he writes me, that “By the Vessell that conveys this Messrs Gardoqui mean to

Send one of the Jack Asses presented by the King of Spain to our late Commander in Cheif and in Consequence I take the Liberty of repeating my request to you to forward this Animal by the mode you shall judge most expedient to the Southward. Messrs Gardoqui’s Correspondent at Beverly will have the Honor of sending you advise of the Arrival of the Vessell and at the same time Inclose you this Letter.” Thus far Mr Carmichael—as I received this Letter of Mr Carmichael, not from Messrs Gardoqui’s correspondent at Beverly, but by a Vessell that arrived at Glocester, I conclude another of these Animal’s has been shiped by a Vessell bound directly to Beverly & whose arrival may be hourly expected. I have taken care that the Spaniard and The Jack Ass should be well provided for, he is a fine Creature, just fifty Eight Inches high, & the largest that I beleive ever came into this Country, As he has been something Bruised upon the Passage by the frequent tossing of the Vessell, although no ways essentially hurt, I shall suspend sending him forward untill he is recruited or perhaps untill the arrival of the other and in the mean Time I should be glad to be favoured with your directions whether to Send them by Land or water, The sooner I have them the better, as it is said Cold Weather does not agree with these animals; It will naturally occur to you, Sir, that it will be very expensive to Send them by Land as I understand the Spaniards (who have the Care of them) are to Accompany them untill delivered to Your Excellency, and as they cannot Speak English must be furnished with an Interpreter and Guide, on the other hand it must be Considered that sending them by water, although it will be less expensive, yet it be attended with a greater Risque; Which ever way you please to have them sent I shall comply with your directions and you may depend, Sir, I shall in this Instance, as well at all other times, with great pleasure execute your Commands and cheerfully contribute all in my Power either to your Pleasure or Emolument. Mrs Cushing my Son & Daughter join with me in tendring their best regards to yourself & your Lady. I remain with great Esteem and respect Your Most Obedt humble servt

Thomas Cushing

